 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   BLAIR HULL,                                      Case No. 8:18-cv-01699 DSF (KES)
12                   Plaintiff,
                                                  ORDER TO SHOW CAUSE WHY CASE
13       v.
                                                   SHOULD NOT BE DISMISSED FOR
14   CITY OF HUNTINGTON BEACH,                      FAILURE TO UPDATE CONTACT
     et al.,                                               INFORMATION
15
                     Defendants.
16
17
     A. Plaintiff Has Not Updated Her Contact Information.
18
              Plaintiff Blair Hull (“Plaintiff”) filed this action in September 2018
19
     represented by attorney Robert McKernan of Allen and McKernan APC. (Dkt. 1)
20
     In November 2019, Mr. McKernan withdrew as counsel so that Plaintiff could
21
     represent herself. (Dkt. 29, 30.) Mr. McKernan provided the following address for
22
     Plaintiff: Century Regional Detention Facility, 11705 Alameda Street, Los
23
     Angeles, CA, 90059. (Dkt. 30.)
24
              In January 2020, Defendants filed a notice alerting the Court that they had
25
     attempted to send discovery-related correspondence to Plaintiff at that address, but
26
     it was returned undelivered. (Dkt. 31.) When they consulted the Los Angeles
27
     Sheriff’s online inmate locator, they learned that Plaintiff had been released from
28

                                                  1
 1   custody in November 2019. (Id. at 2.)
 2         In February 2020, Defendants again attempted to contact Plaintiff. They
 3   filed a status report advising the Court that they still have no contact information
 4   for Plaintiff. (Dkt. 35.)
 5   B. The Local Rules Require Plaintiff to Update Her Contact Information.
 6         Both Local Rule 41-6 and 83-2.4 require a pro se party to keep the Court and
 7   opposing counsel apprised of the party’s current contact information and of any
 8   changes to that contact information within 5 days of any change. Local Rule 83-
 9   2.2.4 provides that a pro se party’s failure to comply with these Local Rules may be
10   grounds for dismissal.
11         Here, Plaintiff signed a form acknowledging that she intended to represent
12   herself. (Dkt. 29.) Since that time, she has failed to keep the Court and Defendants
13   apprised of her current contact information, preventing Defendants from conferring
14   with her about outstanding discovery and other case management issues. This has
15   delayed the proceedings and created inefficiencies from the Court and Defendants.
16   C. Order to Show Cause (“OSC”).
17         On or before March 20, 2020, Plaintiff is ordered to show cause, if any she
18   has, why this lawsuit should not be dismissed due to Plaintiff’s failure to comply
19   with the above-cited Local Rules. Plaintiff may discharge this OSC by filing a
20   written notice that provides (1) her current mailing address and, if available, a
21   telephone number and email address, and (2) an explanation of why she failed to
22   update her contact information earlier.
23         The Clerk of Court shall email this OSC to Mr. McKernan at
24   rkmlegal2@gmail.com, and he shall relay it to Plaintiff if he has current contact
25   information for her.
26   ///
27   ///
28   ///

                                                2
 1         Failure to timely respond to this OSC will likely result in the dismissal of the
 2   case with prejudice for failure to comply with the Local Rules, failure to comply
 3   with this OSC, and failure to prosecute.
 4         IT IS SO ORDERED.
 5   DATED: March 6, 2020
 6                                          Honorable Dale S. Fischer
                                            UNITED STATES DISTRICT JUDGE
 7
 8   Presented by:

 9   _______________ ___________
10   KAREN E. SCOTT
     United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
